Citation Nr: 0428949	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-15 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disability, to include as secondary to service-connected 
degenerative disease of the lumbar spine.  

2.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected 
degenerative disease of the lumbar spine.  

3.  Entitlement to service connection for leg cramps.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had service in the Army National Guard of Alabama 
from October 1965 to July 1986.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
right hip disability, a right leg disability, and leg cramps.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The claims must be remanded to schedule a VA orthopedic 
examination, which is necessary to determine the probability 
that any current chronic right hip disability, a current 
right leg disability, and current leg cramps resulted from 
service-connected degenerative joint disease of the lumbar 
spine or an in-service event.  A VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the record does not include sufficient medical evidence 
to make a decision.  See 38 U.S.C.A. § 5103A (West 2002).  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
orthopedic examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. § 
3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The orthopedic examiner should x-ray the 
veteran's right hip and legs, conduct any 
further indicated studies, note whether 
the claims folder was reviewed, and state 
a medical opinion as to: i) the medical 
classification of the current right hip 
disability, if any, and the data for 
classification; ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that a current 
chronic right hip disability resulted 
from service-connected degenerative joint 
disease of the lumbar spine, right hip 
pain from lifting pots and pans while on 
kitchen duty in July 1979, or any other 
event during active service from October 
1965 to July 1986; iii) the medical 
classification of the current right leg 
disability, if any, and the data for 
classification; iv) whether the 
probability is greater than, equal to, or 
less than 50 percent that a current right 
leg disability resulted from service-
connected degenerative joint disease of 
the lumbar spine, right leg pain from 
lifting pots and pans while on kitchen 
duty in July 1979, or any other event 
during active service from October 1965 
to July 1986; v) the medical 
classification of current leg cramps, if 
any, and the data for classification; and 
vi) whether the probability is greater 
than, equal to, or less than 50 percent 
that current leg cramps resulted from 
permanent worsening, or aggravation, from 
October 1965 to July 1986 of leg cramps 
that preexisted service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claims of 
entitlement to service connection for a 
chronic right hip disability, a right leg 
disability, and leg cramps should be 
readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




